EXHIBIT 2.2 FORM OF CASABLANCA OPTION AGREEMENT by and among CAPITALSOURCE INC., CSE SLB LLC, and OMEGA HEALTHCARE INVESTORS, INC. December , 2009 CASABLANCA OPTION AGREEMENT CASABLANCA OPTION AGREEMENT (this “Option Agreement”), dated as of December, 2009, by and among CapitalSource Inc., a Delaware corporation (“CapitalSource”), CSE SLB LLC, a Delaware limited liability company (“CSE SLB”), and Omega Healthcare Investors, Inc., a Maryland corporation (the “Buyer”).Capitalized terms used in this Option Agreement shall have the respective meanings ascribed to them in Section 13hereof.CapitalSource and CSE SLB are collectively referred to herein as the “Sellers.” R E C I T A L S: WHEREAS, CSE SLB owns 100% of the membership interests (the “Casablanca Units”) of CSE Casablanca Holdings LLC, a Delaware limited liability company (“Casablanca Holdings”), which in turn owns, through various direct and indirect subsidiaries (the “Casablanca Subsidiaries”), the various healthcare properties identified by the physical addresses listed on ScheduleI hereto (each a “Casablanca Property” and collectively, the “Casablanca Properties”); and WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Purchase Agreement”) dated as of November17, 2009, by and among Buyer, the Sellers and the other parties identified on the signature pages thereto, Buyer has purchased from the Sellers an option to acquire the Casablanca Units on the terms and conditions set forth therein and herein. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements herein contained, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound, hereby agree as follows: SECTION 1.GRANT OF OPTION Subject to the terms and conditions of, and on the basis of and in reliance upon the covenants, agreements and representations and warranties set forth in, this Option Agreement, (i) for and in consideration of the Casablanca Option Price, Sellers hereby grant to Buyer the exclusive option (but not the obligation) to purchase and acquire at any time during the Option Period the Casablanca Units on the terms and conditions set forth herein (the “Casablanca Option”); and (ii) in the event Buyer elects to exercise the Casablanca Option as set forth in Section3 hereof, then, Sellers, as applicable, shall sell, transfer, convey, assign and deliver to the Buyer, and the Buyer shall purchase and acquire from such Sellers, free and clear of all Encumbrances except for Permitted Securities Encumbrances, the Casablanca Units. SECTION 2.PURCHASE AND SALE OF OPTION AND CASABLANCA UNITS Purchase Price for Casablanca Option. The aggregate consideration for the purchase of the Casablanca Option payable by Buyer to Seller on the date hereof in accordance with Section 2.1 of the Purchase Agreement, is $25,000,000 (the “Casablanca Option Price”), which such Casablanca Option Price is payable in the form of a number of shares of Buyer Common Stock (as defined in the Purchase Agreement) calculated pursuant to Section 2.1(b) of the Purchase Agreement. Purchase Price For Casablanca Units. (a)In the event Buyer elects to exercise the Casablanca Option, the aggregate purchase price for the Casablanca Units payable by the Buyer to Sellers shall be $295,210,829 (the “Base Purchase Price”), consisting of: (i)an amount in cash equal to $30,510,829 (the “Initial Cash Consideration”), increased or decreased in accordance with Sections 2.2(b), 2.2(c), 2.3 and, if applicable, 6.17 (such adjusted Initial Cash Consideration, the “Cash Consideration” and such adjustments, the “Closing Adjustments”); (ii)$264,700,000 of Indebtedness of the Casablanca Subsidiaries assumed or paid off by the Buyer, which such Indebtedness shall be designated in a certificate delivered from Sellers no later than five (5) Business Days prior to the Closing Date (the “Assumed Indebtedness”). The Base Purchase Price as adjusted pursuant to this Option Agreement is referred to as the “Final Purchase Price.”The allocation of the Final Purchase Price among the Casablanca Properties is set forth on Schedule 2.1(a) of the Purchase Agreement.The Cash Consideration shall be paid to Sellers or their Affiliates as directed by Sellers in a notice delivered no less than three (3) Business Days prior to the Closing. (b)In the event that any of the Casablanca Subsidiaries or Casablanca Properties are sold between the date hereof and the Closing Date, the Initial Cash Consideration shall be reduced by the greater of (i) the net proceeds of such sale or (ii) the purchase price allocated to such Casablanca Property on Schedule 2.1(a) to the Purchase Agreement; provided, however, that there shall be no reduction in the Initial Cash Consideration with respect to a sale of CSE Pittsburg or the Pittsburg Facility. (c)On the Closing Date, the Initial Cash Consideration shall be (i) increased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed Indebtedness is less than $264,700,000 or (ii) decreased, dollar-for-dollar, to the extent the aggregate principal amount of Assumed Indebtedness is greater than $264,700,000. (d)[Intentionally left blank] (e)Tax Treatment of the Purchase and Sale of Casablanca Units.Solely for U.S. federal Income Tax purposes, the Buyer and each Seller, as applicable, shall treat the purchase and sale of the Casablanca Units pursuant to Buyer’s exercise of the Casablanca Option under this Option Agreement as a purchase and sale of each of the Casablanca Properties and other assets owned by the Casablanca Subsidiaries.The purchase price for Income Tax purposes of the Casablanca Properties and other assets shall equal the Final Purchase Price (plus the Casablanca Option Price and any other items constituting consideration for purposes of Section 1060 of the Code).The allocation of such purchase price to the Casablanca Properties and other assets of the Casablanca Subsidiaries shall be agreed to by the Buyer and Sellers within ninety (90) days after the Closing Date.The Buyer and Sellers and each of their respective Affiliates shall take all actions and properly and timely file all Tax Returns (including, but not limited to, IRS Form 8594 (Asset Acquisition Statement) consistent with such allocation).None of the Sellers or the Buyer shall take any position for U.S. federal Income Tax purposes (whether in audits, Tax Returns or otherwise) that is inconsistent with the allocation unless required to do so by applicable Law. In the event that any Tax authority disputes such allocation, Sellers or the Buyer, as the case may be, shall promptly notify the other party of the nature of such dispute. 2 Additional Adjustments and Apportionments. (a)Sellers and the Buyer hereby acknowledge and agree that, as of the Closing Date:(i) certain costs and expenses, including any Taxes (franchise, income or other), relating to the Casablanca Subsidiaries and the Casablanca Properties, (A) may have accrued during and be applicable for the period ending at 12:01 a.m. (New York time) on the Closing Date (such period, the “Pre-Closing Period”) but will not have been paid by Sellers or the applicable Casablanca Subsidiary prior to the end of the Pre-Closing Period (such accrued expenses, if any, that are unpaid as of the end of the Pre-Closing Period being hereinafter referred to as “Accrued Expenses”) or (B) will not accrue until, or may be applicable for, the period after 12:01 a.m. (New York time) on the Closing Date (the “Post-Closing Period”) but will have been paid by Sellers or one or more of the applicable Casablanca Subsidiaries prior to the beginning of the Post-Closing Period (such unaccrued expenses, if any, that have been prepaid as of the beginning of the Post-Closing Period being hereinafter referred to as “Prepaid Expenses”); and (ii)certain items of income and revenue relating to the Casablanca Subsidiaries and the Casablanca Properties, including, without limitation, rental income (excluding Past Due Rent), (A)may have accrued during or be applicable for the Pre-Closing Period but will not have been paid during the Pre-Closing Period (such accrued income, revenue and other amounts, if any, that are unpaid as of the end of the Pre-Closing Period, the “Accrued Income”) or (B)will not accrue until, or may be applicable for, the Post-Closing Period but will have been paid prior to the Post-Closing Period (such unaccrued income, revenue and other amounts, if any, that has been prepaid as of the beginning of the Post-Closing Period being hereinafter referred to as “Prepaid Income”).Subject to the other provisions herein contained, the Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income shall be apportioned (on the basis of a 365 day year) to Sellers with respect to the Pre-Closing Period and the Buyer with respect to the Post-Closing Period.Notwithstanding the foregoing, “Accrued Income” shall exclude any rent as to which the Tenant is fifteen (15) days or more past due as of the Closing Date (“Past Due Rent”), and “Accrued Expenses” shall exclude any accrued, but unpaid costs or expenses for which a Tenant is obligated to reimburse any of the Casablanca Subsidiaries pursuant to the terms of a Property Lease; provided, however, that in the event a Tenant is, as of the Closing Date, in default of (and all applicable cure periods have expired), or disputing any obligation to pay such costs or expenses, the amount thereof shall be payable by Sellers for purposes of calculating the apportionments contemplated by this Section 2.3(a).Subsequent to the Closing Date, the Buyer shall use its commercially reasonable efforts to enforce the terms of the applicable Property Lease and shall remit to Sellers the amount of any such defaulted or disputed costs and expenses together with any Past Due Rent actually collected by the Buyer less all fees and expenses incurred by the Buyer in collecting such monies.In addition to the foregoing, any deposits reflected on Schedule 4.6(e) of the Disclosure Schedule held by Sellers or any of the Casablanca Subsidiaries (excluding any amounts set forth on Schedule 2.3(c)), will be paid (if not already held in an account of the Casablanca Subsidiaries) over to the Buyer on the Closing Date or contributed to the Casablanca Subsidiaries on or prior to the Closing Date. 3 (b)Not later than ten Business Days prior to the Closing Date, Sellers shall prepare and deliver to the Buyer a written statement setting forth, as of the Closing Date, a reasonably detailed good faith calculation of the Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income for each of the Casablanca Subsidiaries and Casablanca Properties.The Buyer shall have the right to review such written statement and shall notify Sellers of any objection thereto within three Business Days after the receipt thereof.Sellers and the Buyer shall negotiate in good faith to attempt to resolve any objection made by the Buyer, provided that if the parties are unable to agree upon a reasonably detailed calculation of such amounts at least five Business Days prior to the Closing Date, the Buyer and Sellers shall promptly cause, an independent accountant to be mutually agreed upon by the Buyer and Sellers (the “Independent Accountant”), to review this Option Agreement and the disputed amounts for the purposes of calculating such disputed amounts (it being understood that in making such calculation, the Independent Accountant shall be functioning as an expert and not as an arbitrator).In making such calculation, the Independent Accountant shall consider only those amounts in the Sellers’ calculation of the Accrued Expenses, Prepaid Expenses, Accrued Income and Prepaid Income as to which Buyer has disagreed.The Independent Accountant shall deliver to the Buyer and Sellers, as promptly as practicable, a report setting forth its estimation of each disputed amount.The fees and expenses of any such Independent Accountant shall be shared equally between the Buyer and CapitalSource.If the Buyer does not notify Sellers of any objection within such three Business Day period, the Buyer shall be deemed to have agreed with the apportionments specified in Sellers’ written statement.If, after the Closing, an error or omission in the calculation of the Accrued Expenses, Prepaid Expenses, Accrued Income or Prepaid Income is found by one of the parties hereto, such error or omission shall be promptly corrected, and the party hereto who received any over-payment as a result thereof shall pay the amount of such over-payment in cash to the party hereto entitled thereto; provided, however, that such obligation to correct apportionments shall only survive the Closing for a period of 365 days; provided, further, that any disagreement with respect to such calculation shall be resolved pursuant to the procedures set forth in this Section 2.3(b). (c)The Initial Cash Consideration shall be (i) (A) reduced by the excess, if any, of the aggregate amount of Accrued Expenses over the aggregate amount of Prepaid Expenses and (B) increased by the excess, if any, of the aggregate amount of Prepaid Expenses over the aggregate amount of Accrued Expenses, and (ii) (A) reduced by the excess, if any, of the aggregate amount of Prepaid Income over the aggregate amount of Accrued Income and (B)increased by the excess, if any, of the aggregate amount of Accrued Income over the aggregate amount of Prepaid Income, in the case of each of the foregoing clauses (i) and (ii), as such amounts are mutually agreed or finally resolved in accordance with Section 2.3(b).In addition, the Initial Cash Consideration shall be increased by the amounts held by third parties as of the Closing Date with respect to all amounts related to the matters set forth on Schedule 2.3(c) hereof as set forth in a certificate delivered from Sellers to the Buyer no less than ten (10) Business Days prior to the Closing Date. 4 Payments and Computations. All cash payments to be made under this Option Agreement by any party hereto shall be paid by wire transfer of immediately available funds to the account or accounts designated by the party receiving such payment.All computations of interest with respect to any amounts due from or to either party hereto pursuant to this Option Agreement will be made on the basis of a year of 365 days, in each case for the actual number of days (excluding the first day, but including the last day) occurring in the period for which such interest is payable. SECTION 3.EXERCISE OF CASABLANCA OPTION Exercise. At any time during the Option Period, Buyer may exercise the Casablanca Option by delivering written notice to Sellers of its election to exercise (the “Exercise Notice”) not less than forty-five (45) days prior to the requested Closing Date.“Option Period” shall mean the period beginning on the date of this Option Agreement and ending on the earlier of (i) 12:01a.m. (New York time) on January1, 2012 (as such date may be extended pursuant to Section 10.1 hereof or by mutual agreement of the parties) and (ii) the Closing hereunder (the “Termination Date”). SECTION 4.SELLERS’ REPRESENTATIONS AND WARRANTIES Incorporation by Reference of Representations and Warranties.As a material inducement to the Buyer to enter into and perform its obligations under this Option Agreement, Sellers have jointly and severally made to Buyer certain representations and warranties contained in the Purchase Agreement, which are subject to certain exceptions set forth in the Disclosure Schedule.Solely to the extent such representations are with respect to Sellers, the Casablanca Units, Casablanca Holdings, the Casablanca Subsidiaries or the Casablanca Properties, such representations are incorporated by reference herein, and Sellers shall be deemed to have jointly and severally made such representations to Buyer as of the date of this Option Agreement and in the event Buyer delivers an Exercise Notice, as of the Closing Date hereunder, in each case except as set forth in the Disclosure Schedule. SECTION 5.REPRESENTATIONS AND WARRANTIES OF BUYER As a material inducement to the Sellers to enter into and perform their respective obligations under this Option Agreement, in the event the Buyer delivers an Exercise Notice, the Buyer represents and warrants to Sellers as of the date hereof and as of the Closing Date as follows: Organization and Good Standing. The Buyer is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Maryland, and has all requisite corporate power and authority to conduct its business as presently conducted and to own and lease the properties and assets used in connection therewith. 5 Power and Authorization. The Buyer has all requisite corporate power and authority to enter into and perform its obligations under this Option Agreement.The execution, delivery and performance by the Buyer of this Option Agreement have been duly authorized by all necessary corporate action on the part of the Buyer.This Option Agreement has been duly and validly executed and delivered by the Buyer and constitutes the legal, valid and binding obligation of the Buyer, enforceable against the Buyer in accordance with its terms and will constitute the legal, valid and binding obligation of the Buyer, enforceable against the Buyer in accordance with its terms, in each case, subject to applicable bankruptcy, insolvency and similar laws affecting the enforceability of creditors’ rights generally, general equitable principles, the discretion of courts in granting equitable remedies and matters of public policy. Validity of Contemplated Transactions. The execution, delivery and performance of this Option Agreement and the consummation by the Buyer of the transactions provided for herein, do not and will not (with or without the passage of time or the giving of notice):(i) violate or conflict with the articles of incorporation or bylaws of Buyer, (ii)violate or conflict with any Law binding upon, or any permit, license, order, judgment or decree applicable to, Buyer or its Subsidiaries or their respective properties, (iii) conflict with, violate, result in a breach of or default or otherwise cause any loss of benefit under any material contract or agreement to which the Buyer is a party or by which it or its Subsidiaries or their assets are bound or give rise to any penalty, acceleration of any remedies, right of termination or otherwise cause any alteration of any rights or obligations of any party under any material contract or agreement to which the Buyer is a party or by which it or its Subsidiaries or their assets are bound or (iv) require any consent, notice, authorization, waiver of filing with any Governmental Entity or other Person except in the case of (ii) or (iii) above, for such violations, conflicts, breaches, defaults or losses as would not adversely affect the Buyer’s ability to consummate the transactions contemplated hereby in any material respect. Consents. Except for the consents, authorizations, waivers and filings set forth in Section 5.4 of the Buyer’s Disclosure Schedule (the “Buyer Consents”), no consent, authorization, waiver by or filing with any Governmental Entity or other Person is required in connection with the execution or performance of this Option Agreement or the consummation by the Buyer of the transactions contemplated hereby except for such consents, authorizations, waivers or filings, as to which the failure to obtain would not adversely affect the Buyer’s ability to consummate the transactions contemplated hereby in any material respect. 6 Brokers. No Person acting on behalf of the Buyer or any of its Affiliates or under the authority of any of the foregoing is or will be entitled to any brokers’ or finders’ fee or any other commission or similar fee with respect to which any Seller or any of their respective Affiliates will be liable in connection with any of the transactions contemplated by this Agreement. Operator Matters. The Buyer acknowledges that it has been advised by Seller that (a) neither Sellers nor the Casablanca Subsidiaries have ever operated or managed a nursing facility, assisted living facility and/or rehabilitation hospital, (b)neither Sellers nor the Casablanca Subsidiaries are associated or affiliated with Facility Operators other than through the respective Property Leases, and (c)Sellers provide the representations and warranties set forth in Sections 4.17 (Operator Matters), 4.19 (Medicare, Medicaid and Participation) and 4.20 (Health Care Compliance) of the Purchase Agreement insofar as such representations and warranties relate to Casablanca Tenants, the Facility Operators or the Casablanca Properties, solely for purposes of indemnification and risk allocation. SECTION 6.COVENANTS OF THE PARTIES UNTIL CLOSING Conduct of Business Pending Closing. (a)Except (i) as set forth in Schedule 6.1(a), (ii) as otherwise expressly provided in this Option Agreement or any Transaction Document, (iii) as required by applicable Law, (iv) as necessary to consummate the transactions contemplated by the Transaction Documents or (v) as required by sound business practice, between the date hereof and the Closing, without the prior written consent of the Buyer (not to be unreasonably withheld, delayed or conditioned), Sellers shall cause each Casablanca Subsidiary to, operate, in all material respects, its respective business only in the ordinary course consistent with past practices and to use commercially reasonable efforts to preserve intact its respective business organization and goodwill in all material respects, including, without limitation, the goodwill and relationships of each Casablanca Subsidiary with Tenants, vendors, Facility Operators and other Persons having a business relationship with any Casablanca Subsidiary and, without limiting the foregoing, to: (i)maintain its respective existence, and discharge debts, liabilities and obligationsas they become due, and operate in the ordinary course in a manner consistent with past practice and, except as would not have a Material Adverse Effect on the Casablanca Subsidiaries, in compliance in all respects with all applicable Laws, authorizations, and Contracts (including, without limitation, those identified in the Disclosure Schedule); (ii)enforce obligations set forth in Property Leases that the Tenant thereunder maintain the facilities and assets of the Casablanca Subsidiary in the same state of repair, order and condition as on the date hereof, reasonable wear and tear excepted; (iii)maintain, in all material respects, its respective books and records in accordance with past practice, and with respect to accounting records, GAAP, and use commercially reasonable efforts to maintain in full force and effect all authorizations and all insurance policies and binders; 7 (iv)maintain in full force and effect all Permits, except for such Permits the failure of which to maintain in full force and effect would not have a Material Adverse Effect on the Casablanca Subsidiaries; (v)file, when due or required (after giving effect to any applicable and valid extension), federal, state, foreign and other Tax Returns and other reports required to be filed and pay when due all Taxes, assessments, fees and other charges lawfully levied or assessed against them, unless the validity thereof is contested in good faith and by appropriate proceedings diligently conducted; (vi)consistent with past practice, enforce the terms of the Property Leases in all material respects; and (vii)promptly provide Buyer, with copies of all (A) information, notices, reports and other materials and written communications received by Sellers from any Tenant or Facility Operator pursuant to any Property Lease or any Casablanca Senior Lender or Casablanca Mezzanine Lender and (B) notices, demands, analyses and other materials and written communications provided by Sellers to any Tenant or Facility Operator pursuant to the Terms of any Property Lease or any Casablanca Senior Lender or Casablanca Mezzanine Lender. (b)Except (i) as set forth in Schedule6.1(b), (ii) as otherwise provided in this Option Agreement or the Transaction Documents, (iii) as required by applicable Law, (iv) as necessary to consummate the transactions contemplated by the Transaction Documents, or (v) as required by sound business practice, between the date hereof and the Closing, without the prior written consent of the Buyer (not to be unreasonably withheld, delayed or conditioned), Sellers shall cause each Casablanca Subsidiary not to: (i)make any change in, or purchase, redeem or retire, or otherwise grant any option, warrant or other right to purchase or acquire, any Casablanca Subsidiary’s authorized, issued or outstanding equity interests or other securities, or declare or pay any dividend or other distribution (other than cash dividends or distributions) upon any equity interest or other securities of any Casablanca Subsidiary; (ii)amend (as applicable) in any material respect the declaration of trusts, articles or certificate of incorporation, articles or certificate of formation or organization, limited liability company operating agreement, partnership agreement or other organizational document of any Casablanca Subsidiary; (iii)fail to pay or discharge when due any material liability or obligation of the Casablanca Subsidiaries, except any such liability or obligation that shall be contested in good faith or except as would not adversely affect the ability of any Seller or Casablanca Subsidiary to consummate the transactions contemplated hereby; 8 (iv)make or enter into any Contract which obligates any Casablanca Subsidiary from and after the Closing Date unless otherwise permitted by this Section 6.1 or terminate any Contract set forth in Section 4.10 of the Disclosure Schedule. (v)incur or otherwise become liable for any Indebtedness (whether as primary obligor, guarantor or otherwise), or agree to any amendment or modification of any Indebtedness; (vi)amend or modify the Casablanca Senior Loan Agreement or the Casablanca Mezzanine Loan Agreement; or (vii)agree or commit to do any of the foregoing. Access. (a)Between the date of this Option Agreement and the Closing Date, Sellers will, and will cause each Casablanca Subsidiary to, afford to the authorized representatives and agents of the Buyer free and reasonable access to and the right to inspect the assets, properties, books and records thereof and their respective Affiliates to the extent related to any Casablanca Subsidiary or any Casablanca Property, and will furnish, or cause to be furnished to, the Buyer such additional financial and operating data and other information regarding the same as the Buyer may from time to time reasonably request and is available to Sellers or any Casablanca Subsidiary.Sellers will, and will cause each Casablanca Subsidiary to, make reasonably available for conference any of their respective officers and employees and will attempt to make available their respective agents vendors or suppliers who are involved in the business conducted at any Casablanca Property as reasonably requested by the Buyer and will supply, or cause to be supplied, to the Buyer all other information that the Buyer deems necessary to review the Casablanca Property as is available to Sellers or any Casablanca Subsidiary.The Buyer and the Buyer’s agents, representatives and designees will also have the continuing right until the Closing to enter in and upon the Casablanca Properties to inspect, examine, survey and make any borings, soil bearing tests, monitoring wells, or other physical tests and any other engineering, structural, building system, environmental, architectural or landscaping test, drawings, investigations, analyses or surveys which the Buyer deems necessary or appropriate, subject to the prior written approval of Seller, which approval shall not be unreasonably withheld.Any access pursuant to this Section6.2(a) shall be subject to the terms of the applicable Property Lease. (b)The Buyer will cooperate with Sellers to conduct the inspections, examinations, surveys, tests, drawings, investigations, analyses, surveys, reviews and interviews contemplated in this Section 6.2 in such a manner as to cause as little disruption to the business conducted at the Casablanca Properties as possible, and the Buyer will indemnify, defend and save the Sellers harmless from any Damages incurred by the Sellers to the extent such Damages are caused by Buyer’s or its employees’, contractors’ or representatives’ negligence in the performance of such inspections, examinations, surveys, analyses, tests, drawings, investigations, surveys, reviews and interviews; provided, however, that in no event shall the Buyer be liable for any Damages based solely on its discovery of pre-existing conditions. 9 Consents and Cooperation. Prior to the Closing, Sellers and the Buyer shall use commercially reasonable efforts to obtain all Seller Consents (as defined in the Purchase Agreement) and Buyer Consents, respectively. Without limiting, and in furtherance of, the foregoing, prior to the Closing, the Buyer will submit appropriate licensure applications for a change of ownership for the Casablanca Subsidiaries with the appropriate state licensure authorities and provide notice of any such submissions to the Sellers concurrently with the making of such submissions. Each of Sellers and the Buyer shall reasonably assist and cooperate with the other in preparing and filing all documents required to be submitted by the Buyer or the Sellers to any Governmental Entity in connection with such transactions and in obtaining any relevant Seller Consents and Buyer Consents (which assistance and cooperation shall include, without limitation, the timely furnishing to the Buyer or Sellers, as applicable, of all information concerning Buyer or Sellers or any Casablanca Subsidiary that counsel to the Buyer determines is required to be included in such documents or would be helpful in obtaining any such Buyer Consents and Seller Consents).Each of the parties hereto shall use all commercially reasonable efforts to resolve such objections, if any, as may be asserted by any Governmental Entity with respect to the transactions contemplated by the Transaction Documents.In connection therewith, if any administrative or judicial action or proceeding is instituted challenging the transactions contemplated by the Transaction Documents as violative of any applicable Law, each of the parties hereto shall cooperate and use all commercially reasonable efforts to contest and resist any such action or proceeding and to have vacated, lifted, reversed, or overturned any decree, judgment, injunction or other order, whether temporary, preliminary or permanent (each an “Order”), that is in effect and that prohibits, prevents, or restricts consummation of such transactions, unless by mutual agreement the Buyer and Sellers decide that litigation is not in their respective best interests.The
